PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
George, Aby
Application No. 16/041,804
Filed: 22 Jul 2018
For: MyEticket

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFE 1.136(a), filed December 13, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of November 5, 2020, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on February 6, 2021. A Notice of Abandonment was mailed on July 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $340.00 (previously paid September 9, 2021), and the submission required by 37 CFR 1.114, (2) the petition fee of $525.00 and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3649 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.




/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions